PER CURIAM.
Advanced Eyecare of Central Florida (“Employer”) appeals from a final order of the Reemployment Assistance Appeals Commission, which affirmed a referee’s decision allowing a terminated employee to receive unemployment benefits. Having carefully considered Employer’s arguments on appeal and the record before us, we affirm. See, e.g., Parker v. Unemploy*681ment Appeals Comm’n, 41 So.3d 1090, 1090 (Fla. 5th DCA 2010) (“An appeal referee’s factual determinations are ordinarily presumed to be correct. Thus, if there is substantial competent evidence in the record to support the appeal referee’s findings, ... this court must affirm.” (citation omitted)).
AFFIRMED.
COHEN, C.J., SAWAYA and ORFINGER, JJ., concur.